Citation Nr: 1023097	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-14 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depression and anxiety, not otherwise 
specified (NOS), including as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978 
and he had unverified service from December 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Muskogee RO.  In November 2008, a Travel Board hearing was 
held before the undersigned; a transcript of this hearing is 
associated with the claims file.  In February 2009, service 
connection for hepatitis C and depression were remanded for 
additional development.  A January 2010 rating decision 
subsequently granted service connection for hepatitis C; 
consequently, it is no longer before the Board for 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Veteran's claim of service connection for PTSD must be 
remanded in light of the recent decision in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), issued one week after the 
Board's February 2009 decision.

In Clemons, the Court of Appeals for Veterans Claims held 
that the scope of a claim should be construed based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims 
process.  The factors to consider are the Veteran's 
description of his claim, the symptoms he describes; and all 
the information he submits or VA obtains in support of the 
claim.

Therefore, if a Veteran claims service connection for a 
specific disorder, any disorder reasonably encompassed by the 
Veteran's claim must be considered.

Here, the Veteran has principally described his claim as a 
claim for depression.  Nonetheless, in addition to 
depression, the record also includes a diagnosis of anxiety, 
NOS.  Accordingly, the Board finds that the Veteran's claim 
of service connection for depression also encompasses a claim 
for an acquired psychiatric disability that includes anxiety, 
NOS, as reflected on the title page.

Since the April 2009 VA examination was limited to 
determining the etiology of depression, the same 
consideration must also be given to the diagnosis of anxiety, 
NOS.  Furthermore, the Veteran's hepatitis C was not service-
connected at the time of the VA examination; therefore, it 
must be included in any opinion obtained regarding secondary 
service connection.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The Veteran must be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of his 
psychiatric disorder(s).  The claims 
folder and a copy of this remand should 
be made available to the examiner in 
conjunction with the examination and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  
Following the examination, and review of 
the claims file and assertions, the 
examiner must opine as to the following: 

(1) Is the Veteran's depression at 
least as likely as related to or 
aggravated by his hepatitis C? 

(2) Is the diagnosis of anxiety, 
NOS, at least as likely as not 
related to the Veteran's service?

(3) Is the diagnosis of anxiety, 
NOS, at least as likely as not 
related to or aggravated by his acid 
reflux, right shoulder bursitis, 
fractured left elbow, tinnitus, 
hypertension, bilateral hearing 
loss, hemorrhoids and/or hepatitis 
C?

If the examiner finds that the Veteran 
does not meet the diagnostic criteria for 
anxiety, NOS, this must be stated and the 
examiner must provide an explanation as 
to how the criteria are not met.  

Any opinion the examiner provides must be 
accompanied by an explanation of the 
rationale.

If an opinion cannot be made without 
resort to speculation, the examiner must 
state so and clearly indicate whether 
this conclusion was based on full 
consideration of all the assembled data 
and evidence, and explain the basis for 
why an opinion would be speculative.

If the examiner reports that additional 
information may be obtained that would 
render an opinion non-speculative, the 
AMC must determine whether such 
information may be obtained and undertake 
reasonable efforts to obtain such 
information.  If obtained, the AMC must 
ensure that it returns the claims folder 
to the examiner for a non-speculative 
opinion. 

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the AMC 
should readjudicate the issue on appeal 
to include consideration of the diagnosis 
of anxiety, NOS, in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal is not 
granted, the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


